DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Request for Continued Examination under 37 CFR 1.114 filed 15 October 2021 for the application filed 14 February 2019. Claims 1, 4-8, 10, 11, 13-15, 17, 18, 26-36, 38, 39, and 41-48 are pending:
Claims 2, 3, 9, 12, 16, 19-25, 37, and 40 have been canceled; 
Claims 1, 18, and 36 have been amended; and
new Claim 48 has been added.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 October 2021 has been entered.
 
Priority
Applicant’s claim for the benefit of a prior-filed application (PRO 62/631,167 filed 15 February 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1, 4-8, 10, 11, 13-15, 17, 18, 26-36, 38, 39, and 41-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding Claim 1, the added limitation “wherein the one or more features which indicate the column malfunction occur prior to a step collecting the biologic composition” fails to comply with the enablement requirement because such a limitation contains subject matter not described in the specification in such a way to enable one skilled in the art to use the invention. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404; Fed. Cir. 1988).
Applicant did not indicate specific support for this limitation in the response filed 15 October 2021. The specification and claims as originally filed do not provide support for such a limitation, e.g., p0021 and p0022 describe the process steps of generating the reference chromatogram and process chromatogram, respectively; both processes require “(4) collecting the eluted analyte composition… and (7) generating a chromatogram by plotting the absorbance value of… the eluted analyte composition as a function of volume of liquid that traverses the 
It is unclear as to how the newly added limitation can even be reasonably practiced by one of ordinary skill in the art. In a typical chromatography process, a sample is run through the column to generate a chromatogram showing the elution profile of the sample over a period of time. The typical chromatography apparatus includes a sample injector, a column, a detector at the outlet of the column (i.e., downstream), and various collection receptacles (e.g., waste, containers, collection vials). During the process, a sample is initially introduced by sample injector to the column with a loading buffer. After loading, an elution buffer is introduced to gradually elute any bound analytes from the column in a controlled manner. During this time, the detector at the outlet is continuously monitoring the analytes as they are eluted from the column and immediately either discarded or retained in fractions (e.g., in a tube). By the time the chromatography process has ended, most if not all analytes will have been eluted and collected, and a complete chromatogram will have been generated. Premature stopping of a chromatography process will interrupt the elution of analytes and result in an incomplete chromatogram because the detector is located at the outlet of the column. Further, because chromatography samples typically require long processing times, after the elution of an analyte fraction from a column, its subsequent detection and collection occur near simultaneously (in a continuously running chromatography process, eluted analytes are typically dropwise collected in fraction tubes, while a real-time chromatogram is generated; the claimed chromatography process is not differentiated from any other typical chromatography process, nor is there support in the disclosure that would indicate such a claimed chromatography process is any different from a conventional chromatography process.).
The limitation requires that “the one or more features which indicate the column malfunction” occurs before “a step [of] collecting the biologic composition.” This limitation can be interpreted in two ways: (1) that the one or more features that are shown on the process chromatogram are indicated on the chromatogram prior to the collection of all analytes (i.e., the collection of all analytes is known to one of ordinary skill in the art as the endpoint of the process; therefore, these one or more features are required to at least be shown on the chromatogram prior to the endpoint, i.e., they have to be somewhere on the chromatogram); and (2) that the one or more features that are shown on the process chromatogram have to be identified before the analytes are collected. Applicant’s arguments filed 15 October 2021 seem to indicate the latter interpretation: Applicant argues “claim 1 is directed to during the chromatography process, and halting the process before the biological composition is collected (i.e., before the process of separation is completed)” (emphases added; pg. 3, middle).
However, the claimed invention has already required that the reference and process chromatograms be generated prior to the step of comparing the reference and process chromatograms: “contacting a process sample… with the chromatography column… generating a process chromatogram from the chromatography column… comparing the process chromatogram to the reference chromatogram…” (emphasis added). There is no indication that a partial process chromatogram is compared.
Further, the generation of reference and process chromatograms requires that the biologic composition be completely eluted from the column, e.g., “contacting a process sample comprising the plurality of analytes and the biologic composition with the chromatography column, under conditions sufficient for the biologic composition to reversibly bind to and be eluted from the matrix, whereby generating a process chromatogram from the chromatography column” (emphases added). Therefore, it is unclear how such a new limitation of detecting a column malfunction based on a comparison of the reference and process chromatograms can even be practiced before collection of biologic composition if the reference and process chromatograms require the collection of biologic composition as previously claimed and as understood as conventional practice by one of ordinary skill in the art.
Thus, based on this Wands factor analysis, the added limitation “wherein the one or more features which indicate the column malfunction occur prior to a step collecting the biologic composition” fails to comply with the enablement requirement because such a limitation contains subject matter not described in the specification in such a way to enable one skilled in the art to use the invention. Claims 4-8, 10, 11, 13-15, 17, 18, 26-36, 38, 39, and 41-48 are also rejected due to their dependence on Claim 1.
Finally, because this added limitation renders the claimed invention non-enabling to one of ordinary skill in the art, an action on merits is precluded due to the lack of enablement.
Regarding Claim 18, for the same reasons described for the rejection of Claim 1, the newly added limitation requiring that “the at least one peak or the at least one indentation on the process chromatogram… follows an elution step and occurs prior to the collection step” introduces subject matter that fails to comply with the 
Regarding Claim 48, for similar reasons described for the rejection of Claim 1, the limitation requiring that “the one or more features which indicate the column malfunction occur prior to eluting the biologic composition from the matrix” introduces subject matter that fails to comply with the enablement requirement because such a limitation contains subject matter not described in the specification in such a way to enable one skilled in the art to use the invention. The claimed “one or more features” that indicates column malfunction are based on comparisons between reference and process chromatograms that are generated by eluting and collecting analytes from the column. However, the claim requires that these “one or more features” are identified before the biologic composition are even eluted from the matrix. 

Claim Objections
Claim 1 is objected to because of the following informalities:
“wherein the one or more features, which indicate the column malfunction, occur prior to a step of collecting the biologic composition”
Appropriate correction is required.

Response to Arguments
Applicant’s arguments filed 15 October 2021 have been fully considered.
Applicant argues that WOLTERS fails to disclose the added limitation that the column malfunction occurs prior to a step of collecting the biologic composition and therefore, the claimed method is not obvious over the combination of WOLTERS and AGA.
The Examiner respectfully disagrees because this newly added limitation has rendered the claimed invention non-enabling; thus, the arguments pertaining to the newly added limitation are moot.
As explained in the 112(a) enablement rejection of Claim 1, this newly added claim limitation renders the claimed invention non-enabling to one of ordinary skill in the art; therefore, an action on merits is precluded due to the lack of enablement. The limitation requires that “the one or more features which indicate the column malfunction” occurs before “a step [of ]collecting the biologic composition.”
This limitation can be interpreted in two ways: (1) that the one or more features that are shown on the process chromatogram are indicated on the chromatogram prior to the collection of all analytes (i.e., the collection of all analytes is known to one of ordinary skill in the art as the endpoint of the process; therefore, these one or more features are required to at least be shown on the chromatogram prior to the endpoint, i.e., they have to be somewhere on the chromatogram); and (2) that the one or more features that are shown on the process chromatogram have to be identified before the analytes are collected. Applicant’s arguments filed 15 October 2021 seem to indicate the latter interpretation: “claim 1 is directed to comparing the reference and process chromatograms during the chromatography process, and halting the process before the biological composition is collected (i.e., before the process of separation is completed)” (emphases added).
However, the claimed invention has already required that the reference and process chromatograms be generated prior to the step of comparing the reference and process chromatograms: “contacting a process sample… with the chromatography column… generating a process chromatogram from the chromatography column… comparing the process chromatogram to the reference chromatogram…” (emphasis added). There is no indication that a partial process chromatogram is compared.
Further, the generation of reference and process chromatograms requires that the biologic composition be completely eluted from the column, e.g., “contacting a process sample comprising the plurality of analytes and the biologic composition with the chromatography column, under conditions sufficient for the biologic composition to reversibly bind to and be eluted from the matrix, whereby generating a process chromatogram from the chromatography column” (emphases added). Therefore, it is unclear how such a new limitation of detecting a column malfunction based on a comparison of the reference and process chromatograms can even be practiced before collection of biologic composition if the reference and process chromatograms require the collection of biologic composition as previously claimed and as understood as conventional practice by one of ordinary skill in the art.
Note, because this added limitation renders the claimed invention non-enabling to one of ordinary skill in the art, an action on merits is precluded due to the lack of enablement.
All other arguments have been indirectly addressed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777